PER CURIAM.
We reverse the denial of Medicaid benefits to appellant Frank Pitt, because the hearing officer’s reasons for rejecting the opinions of Pitt’s treating physicians are unsupported by the record, and the contrary reports of physicians who did not examine Pitt cannot constitute good cause for rejecting the treating physicians’ opinions. See Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir.1988); Sharfarz v. Bowen, 825 F.2d 278, 279-80 (11th Cir. 1987); Broughton v. Heckler, 776 F.2d 960, 961-62 (11th Cir.1985); Spencer ex rel. Spencer v. Heckler, 765 F.2d 1090, 1093-94 (11th Cir.1985).
REVERSED and REMANDED with directions to award Medicaid benefits to Pitt. See, e.g., Spencer ex rel. Spencer.
ERVIN and BENTON, JJ., and SMITH, Senior Judge, concur.